Hoke, J.,
after stating tbe case: Tbe validity of these penalty statutes has been before tbe Court for consideration in many recent cases, and, in Efland v. Railroad, 146 N. C., 138, this being a decision on a statute of kindred nature, tbe Court, in speaking to tbe power of a government to enact regulations of this character, said: “Tbe right of tbe State to establish regu*758lations for these public-service corporations, and over business enterprises in which the owners, corporate or individual, have devoted their property to a public use, and to. enforce these .regulations by appropriate penalties, is now and has long been too firmly established to require or permit discussion.” Citing Harrill’s case, 144 N. C., 532; Stone's case, 144 N. C., 220; Walker’s case, 137 N. C., 168; McGowan’s case, 95 N. C., 417; Branch's case, 77 N. C., 347; Railroad v. Florida, 203 U. S., 261; Railroad v. Helms, 115 U. S., 513; Mobile v. Kimball, 102 U. S., 691; Munn v. Illinois, 94 U. S., 112.
The'opinion then quotes from that .of Associate Justice Field, in Helm’s case, 115 U. S., 513, both on the right to enact such statutes and the necessity for their proper enforcement, as follows : “The p’ower of the State to impose fines and penalties for a violation of its statutory requirements is coeval with government ; and the mode in which they shall be enforced, whether at the suit of a private party or at the suit of the public, and what disposition shall be made of the amounts collected, are merely matters of legislative discretion. The statutes of nearly every State of the Union provide for the increase of damages where the injury complained of results from the neglect of duties imposed for the better security of life and property, and make that increase, in many cases, double, and in some cases treble, and even quadruple the actual damages.” And proceeds further : “And the right to establish such regulations for certain classes of pursuits and occupations, imposing these requirements equally on all members of a given class, has been' made to rest largely'in the discretion of the Legislature.” Tullis v. Railroad, 175 U. S., 348; Insurance Co. v. Daggs, 172 U. S., 562; McGowan v. Bank, 170 U. S., 286.
And the very statute in question here (Revisal, 1905, sec. 2631) has been approved and upheld in several of these cases as a just and reasonable exercise of the power indicated, and both as to inter and intrastate commerce. Garrison v. Railroad, ante, 575; Twitty v. Railroad, 141 N. .C., 355; Currie v. Railroad, 135 N. C., 536; Baggs v. Railroad, 109 N. C., 279.
In Twitty’s case, supra, we have held that a refusal to receive *759goods for “transportation” and to issue a bill of lading therefor amounts to a violation of this section, though the goods were received for storage.
In' Garrison's case, supra, it was held that the placing of goods for shipment in the car of the company, permitted by the agent, with a demand for shipment, and accompanied by a continuous offer of prepayment of freight, were facts from which a tender day by day should be inferred until the shipment was made.
The ease of Cotton Mills v. Railroad, ante, 608, in no way conflicts with this position. That case only holds that where goods were on a platform, under circumstances leaving it doubtful whether they had been taken charge of by the company, with other facts which left the matter of a tender day by day in doubt, the question was properly referred to a jury to decide as to whether such tender had been made. And the opinion of the Court, on a former appeal in this cause (149 N. C., 423) is a direct decision on the validity of the statute to be enforced by orderly and proper procedure; the Court holding, on facts substantially similar to those presented here, as follows:
“1. A refusal by the carrier’s agent to receive, at its depot, freight and transportation charges therefor, destined for a point on the carrier’s road which was only a siding, and was not a regular station, is wrongful, and subjects -the carrier to the penalty prescribed by Revisal, sec. 2631, when the refusal is on the ground that the agent did not know where the given destination was, and it ap|)éars that he could have ascertained that freight was ordinarily shipped there on waybills made out to a regular station on the carrier’s road some two miles distant therefrom.
“2. When a shipment of freight and transportation charges are refused by carrier’s agent, because he did not know where its given destination was, and it apiDears that the name given was very slightly changed from that appearing on the ‘Official Railway Guide and 'Shipping Guide’ used by the carrier, the fact that another agent, who afterwards took the place of the first, promptly learned the location of the destination and the rate, a'nd gave bill of lading and made shipment, is evidence that the *760rate and destination could have been ascertained by tbe first from tbe information given him, in an action for tbe penalty prescribed by Revisal, sec. 2631.
“3. Tbe. penalty arising under Revisal, sec. 2631, from tbe wrongful refusal of carrier’s agent to accept an interstate' shipment of freight, bears no relation to tbe commerce clause of tbe Federal Constitution, for tbe penalty accrues before tbe freight is accepted for transportation.
“4. Tbe shipper of tbe goods is tbe 'party aggrieved,’ and is tbe one entitled to sue for tbe penalty prescribed in Revisal, sec. .2631, which arises from tbe wrongful refusal of tbe carrier’s agent to accept them for transportation.”
It was chiefly urged for error, on tbe part of tbe defendant company, that 'the statute in question was invalid because an unlawful interference .with interstate commerce, and we were referred by counsel to several decisions of tbe Supreme Court of tbe United States as tending to support their position; notably tbe case of McNeil v. Railroad, 202 U. S., 543; Railroad v. Mayes, 201 U. S., 321; Railroad v. Murphy, 196 U. S., 194.
It may be, as indicated in tbe former opinion in this cause, •that tbe commerce clause of tbe Federal Constitution is not involved in tbe case, on tbe ground therein stated, that tbe penalty accrues before tbe “freight is accepted for transportation,” and on tbe principle applied in tbe case of Coe v. Errol, 116 U. S., 517; but conceding that tbe goods, when tendered for transportation to another State, as to matters involved in such transportation and in reference to these penalty statutes, should be considered and dealt with as interstate commerce, we are of opinion that tbe position of tbe counsel cannot be sustained, and that they do not correctly interpret tbe cases cited and relied on by them.
In tbe case of Morris-Scarboro-Moffitt Co. v. Express Co., 146 N C., 167, tbe plaintiffs sued for penalty imposed by section 2634 of tbe Revisal, for unlawful failure on part of defendant company to adjust and pay a valid claim for loss or damages to goods shipped from another State, and it was held — •
“2. Revisal, sec. 2634, is not repugnant to or in contravention *761of Article I, section 8, of tbe Constitution of tbe United States, conferring upon Congress tbe power to regulate commerce between tbe States. Tbe penalty is in direct enforcement of,tbe duties incumbent on tbe carriers by law to adjust and pay for damages due to tbeir negligence; is imposed for a local default arising after tbe transportation bas terminated; is not a burden on interstate commerce, but in aid thereof, and, in tbe absence of inbibitive congressional legislation, tbe matter is tbe rightful subject of State legislation.”
And in tbe opinion, page 171, tbe Court said: “Tbe decisions of tbe Supreme Court of tbe United States have uniformly held that under this clause of tbe Constitution commerce between tbe States shall be free and untrammeled by any regulations which place a burden upon it; and these decisions also bold that, in tbe absence of inbibitive congressional legislation, a State may enact and establish laws and regulations on matters local in tbeir nature which tend to enforce tbe proper performance of duties arising within tbe State, and which do not impede, but aid and facilitate, intercourse and traffic, though such action may incidentally affect interstate commerce. Calvert on Regulation of Commerce, pp. 76, 152, 159.” Citing in support of this position Mobile v. Kimball, 102 U. S., 691; Smith v. Alabama, 124 U. S., 465, 476; Telegraph Co. v. James, 163 U. S., 650; Railroad v. Solan, 169 U. S., 133-137, and other authorities, and quoting from tbe opinion of Mr. Justice Matthews, in Smith v. Alabama, supra, as follows:
“It is among these laws of tbe States, therefore, that we find provisions concerning tbe rights and duties of tbe common carriers of persons and merchandise, whether by land or by water, and tbe means authorized by which injuries resulting from tbe failure properly to perform tbeir obligations may be either prevented or redressed. A carrier, exercising bis calling within a particular State, although engaged in tbe business of interstate commerce, is answerable according to tbe laws of tbe State for acts of nonfeasance or misfeasance committed within its limits. If be fail to deliver goods to tbe proper consignee, at tbe right time or place, be is liable, in an action for damages, under tbe laws of tbe State in its courts; or if by negligence in transpor*762tation be inflicts,injury upon tbe person of a passenger brought from another State, a right of action for the consequent damage is given by the local law. In neither case would it be a defense that the law giving the right to redress was void as being an unconstitutional regulation of commerce by the State. This, indeed, was the very point decided in Sherlock v. Alling, above cited.”
The Court then referred to the cases cited and relied upon by defendant, as follows:
“We were referred by counsel to cases of Railroad v. Murphy, 196 U. S., 195; Railroad v. Mayes, 201 U. S., 321; McNeal v. Railroad, 202 U. S., 543, but we do not think that these decisions are in conflict with the views we have held to be controlling in the case before us. As we understand them, they all proceed upon the idea, not that the- regulations in question were void because they affected, in some way, interstate commerce, but because they interfered directly with intercourse and traffic between States and were of a character that imposed an undoubted and distinct burden upon 'them.”
As showing that this is a correct deduction from these authorities, in McNeill’s case, supra, Mr. Justice White, for the Court, said: “Without at all questioning the right of the State of North Carolina, in the exercise of its police authority, to confer ujion an administrative agency power to make reasonable regulations concerning the place, manner and time of delivery, of merchandise moving in the channels of interstate commerce, it is certain that any regulation of such subjects made by the State, or under its authority, which directly burdens interstate commerce, is a regulation of such commerce and repugnant to the Constitution of the United States.”
In' Mayes’ case, supra, Associate Justice Brown, among other things, said: “While there is much to be said in favor of laws compelling railroads to furnish adequate facilities for the transportation of both freight and passengers and to regulate the general subject of speed,.length and frequency of stops, for the heating, lighting and ventilation of passenger cars, the furnishing of food and water to cattle and other live stock, we think an' absolute requirement that a railroad shall furnish a certain *763number of ears- at a specified day, regardless of every other consideration except strikes and other public calamities, transcends the police power of the State and amounts to a burden upon interstate commerce. It makes no exception in cases of sudden congestion of traffic, an actual inability to furnish cars by reason of their temporary and unavoidable detention in other States or in other places within the same State. It makes no allowance for interference, of traffic occasioned by wrecks or other accidents upon the same or other roads, involving a detention of traffic, the breaking of bridges, accidental fires, washouts or other unavoidable consequences of heavy weather.”
And, in. Railroad v. Murphy, supra, Mr. Justice Pechham, delivering the opinion, said: “The effect of such a 'statute is direct and immediate upon interstate commerce. It directly affects the liability of the carrier of freight destined to points outside the State, with regard to the transportation of articles of commerce; it prevents a valid contract of exemption from taking effect, except upon a very onerous condition, and it is not of that class of State legislation which has been held to be rather an aid to than a burden upon such commerce. The statute in question prevents the carrier from availing itself of a valid contract, unless such carrier comply with the provisions of the statute by obtaining information which it has no means of compelling another carrier to give, and yet, if the information is not obtained, the carrier is to'be held liable for the negligence of another carrier, over whose conduct it has no control. This is not a reasonable regulation in aid of interstate commerce, but a direct and immediate burden upon it.”
In Garrison v. Railroad, ante, 575, the Court has held, Associate Justice Gonnor delivering the opinion, that the statute in question here is not an arbitrary requirement permitting no defense, but that “When the carrier shows the existence of conditions for which it is not responsible, preventing and rendering impossible the discharge of the duty, it will not be liable for the penalty,” and quotes with, approval from an opinion' by Ashe, J., as follows: “When the facts show that by force of circumstances for which it is in no way responsible the carrier *764was disabled from performing the duty imposed by the statute, it would be unjust to punish it for failure to comply with its requirements.”
To like effect is Whitehead v. Railroad, 87 N. C., 255; Keeter v. Railroad, 86 N. C., 346; Branch's case, 77 N. C., 347. The statute, therefore, does not come under the condemnation expressed in these decisions of the United States Supreme Court, but it is always open to defendant to offer satisfactory excuse and explanation for an apparent default, and this opportunity was given the defendant on the trial of the present case.
Since the decision of Morris-Scarboro-Moffitt Co. v. Express Co. was rendered, the Supreme Court of the United States, the final authority on these matters, has held, on a question relevant to this inquiry, that "Notwithstanding the creation of the Interstate Commerce Commission and the delegation to it by Congress of the control of certain matters, a State may, in the absence of express action by Congress or by such commission, regulate for the benefit of its citizens- local matters indirectly affecting interstate commerce.”
This principle was announced and sustained in Railroad v. Flour Mills, 211 U. S., 612, a case which involved the right of the court to compel a railroad or a common carrier to place cars on a siding which had been prepared for the purpose and for the benefit and convenience of a flouring mill, engaged in making shipments of interstate commerce. So far as we have been enabled to discover, there has been no act of Congress or regulation of the Interstate Commerce Commission which undertakes to deal directly with this question of the reception of freight for shipment, certainly none in reference to its safety and prompt dispatch; and, until this is done, we are of opinion that the matter comes within the principle of the numerous authorities referred to, and continues to be a subject for proper and reasonable State regulation.
It does not appear from the testimony that the defendant has not filed its schedule of rates with the Interstate Commerce Commission to Scottville, Tenn., for it can hardly be seriously contended that the difference between Scottville, Tenn., and Scoitsville, Tenn., is of the substance. The presumption is that *765tbe company bas complied with tbe law. And if it were otherwise, we are of opinion tbat tbe act of Congress and tbe orders of tbe commission made thereunder requiring tbe publication of rates,' was made for an entirely different purpose from tbat involved in this inquiry, and does not constitute such interfering action. See Harrell v. Railroad, 144 N. C., pp. 540, 541.
Nor do we think tbat tbe statute imposes any burden upon interstate commerce as applied to tbe facts of this particular case. "While one of defendant’s witnesses stated, in bis examination-in-chief, tbat tbe Knoxville and Augusta road was operated as an independent line, tbe witness evidently could have meant only tbat a separate organization was maintained for purposes of local management and control. This is, no doubt, required by its charter or tbe general statutes of tbe State of Tennessee, but it is also conclusively established, from tbe statement of tbe witness on bis cross-examination, tbat tbe Knoxville and Augusta road is operated by defendant company, all tbe money being sent to its treasurer, tbe reports being made to its auditor, and all salaries of all employees being paid by tbe defendant. This being true, tbe agent of tbe defendant should have known of tbe placing of this siding and tbe rate thereto, or should have ascertained tbe same in tbe exercise of reasonable care, and this was the only burden which was placed upon tbe defendant, and any fact or circumstance which might have tended to indicate hardship or oppression would seem to be effaced by tbe fact admitted, tbat in two days after tbe coming of a new man, and while tbe former agent was still in charge, tbe goods were received and shipped, and reached their destination in due course without further annoyance or delay.
Nor is there any merit in tbe suggestion tbat tbe plaintiffs suffered no pecuniary injury by reason of the delay. Speaking to this question, in Summers v. Railroad, 138 N. C., 298, this Court said: “These penalties are not ’given solely on tbe idea of making pecuniary compensation to tbe person injured, but usually for tbe more important purpose of enforcing tbe performance of a duty required by public policy or positive statutory enactment.” *
We are of opinion tbat, in tbe absence of inbibitive congres*766sional legislation, or of interfering action on the p'art of the Interstate. Commerce Commission, the statute in question is a valid regulation in direct and reasonable enforcement of the .duties incumbent on defendant as a common carrier; that on the trial the defendant was afforded full opportunity to make defenses, and the facts presented disclose no substantial excuse or explanation for its default; that no error appears in the record which gives the defendant any just ground of complaint, and the judgment against it is therefore affirmed.
No Error.